Title: Friday June 1st. 1787.
From: Adams, John Quincy
To: 


       At 11, we had another lecture upon the optical instruments; the solar microscope, the telescope, the cylindric mirror, and the magic lantern came under consideration; we should have seen likewise the camera obscura, but the Clouds overshadowed the Sun so much, that the effect could not take place. I carried down my part to the president, for approbation: was not quite so indolent the whole day, as I have been two days past.
      